Citation Nr: 0434433	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to secondary service connection for coronary 
artery disease, status post coronary artery bypass graft 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk



INTRODUCTION

The appellant served on active duty from January 1951 to 
October 1953.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).


FINDINGS OF FACT

1.  Service connection was granted for paroxysmal 
tachycardia, rated as 10 percent disabling, in May 1973, 
effective February 23, 1973. 

2.  The appellant has a current diagnosis of coronary artery 
disease, status post coronary artery bypass graft surgery.

3.  The appellant's service-connected paroxysmal tachycardia 
has aggravated his nonservice-connected coronary artery 
disease.


CONCLUSION OF LAW

The appellant's coronary artery disease was aggravated by his 
service-connected paroxysmal tachycardia.  38 U.S.C.A. §§ 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2004).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue involving the appellant's claim for 
service connection for coronary artery disease as secondary 
to his service-connected disability of paroxysmal 
tachycardia.  This is so because the Board is taking action 
favorable to the appellant by granting service connection for 
the disorder at issue.  As such, this decision poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The appellant claims service connection for coronary artery 
disease as secondary to his service-connected disability of 
paroxysmal tachycardia.  By reference to his private 
physician's statements, he claims that because his paroxysmal 
tachycardia aggravated his coronary artery disease, his 
coronary artery bypass graft surgery was required at a much 
younger age than is usual.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to secondary service connection there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995);  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In this case, the determinative issue presented by the claim 
is whether the appellant has coronary artery disease that was 
caused by or aggravated by his service-connected paroxysmal 
tachycardia.  The Board concludes that medical evidence is 
needed to lend plausible support for whether the appellant's 
coronary artery disease was aggravated by his paroxysmal 
tachycardia because it involves questions of medical fact 
requiring medical knowledge or training for its resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

A VA examination was conducted in May 2002.  After clinical 
examination, the examiner stated that the

polpitations (sic) that he presently has 
do not appear to affect his cardiac 
function.  He appears to have done very 
well following coronary bypass in 1991[.]  
At the end of the interview it is clear 
that he no longer experiences the 
paroxyamal (sic) tachycardia.

Subsequent thereto, in June 2002, the appellant's private 
physician, W. Hession, M.D., reported that the appellant's 
[paroxysmal supraventricular tachycardia] "did contribute in 
part to his need for coronary bypass surgery."

In June 2003, Dr. Hession stated that "the combination of 
recurring tachyarrhythmias in the setting of atherosclerotic 
obstructions has led to an increase in symptoms and 
subsequently to coronary bypass grafting" (emphasis added).

Thereafter, in December 2003, a VA cardiologist opined that 
"[supraventricular tachycardia] does not cause coronary 
artery disease."

The evidence supports a grant of service connection for 
coronary artery disease as secondary to the service-connected 
disability of paroxysmal tachycardia.  The Board notes that 
the cardiologist who gave an opinion regarding the causal 
relationship between the medical conditions stated above did 
not discuss whether the appellant's coronary artery disease 
could have been aggravated by his service-connected 
paroxysmal tachycardia; he simply stated a medical truth, 
"[supraventricular tachycardia] does not cause coronary 
artery disease."  This is a statement about cause.  However, 
this VA physician's opinion does not dispute the private 
physician's opinion that the appellant's coronary artery 
disease was aggravated by the paroxysmal tachycardia, due to 
the increase in symptoms the appellant experienced.  

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Competent, undisputed medical evidence exists to 
support the appellant's claim that his service-connected 
paroxysmal tachycardia aggravated his coronary artery 
disease.  Because there is evidence of a current disability, 
evidence of a service-connected disability, and medical nexus 
evidence showing a connection between the service-connected 
disability and the current disability, the appellant's claim 
for service connection for coronary artery disease, secondary 
to his service-connected paroxysmal tachycardia due to 
aggravation, is warranted.  


ORDER

Entitlement to secondary service connection for coronary 
artery disease is granted.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



